*97The "opinion of tlié court was delivered by
Earle, J.
To the awárd returned to the court in this cause by the arbitrator, he has annexed a paper, contain* ing a statement of the sum awarded to be paid by the appellants to the appellee, and thé account on which the same in his judgment is chargeable to them. This paper is to be considered a part of the award; and as it discloses the ground taken by the arbitrator; in forming his opinion of the subject, the tase is open to,the inquiry; whether he committed a mistake in point of law, in the decision he made between the parties? The 'case submitted to arbitration, is a joint suit against the appellants, as securities in a sheriff’s bond, executed, on the 8th of December 1814} and thé siim for which they are rendered liable by the award of the arbitrator, was received by the sheriff for property sold under a fieri facias, returned to March term; 1816, of Baltimore county court. It is plain,, then, that the arbitrator undertook to determine on the liability in law of the appellants for the money thus received by the sheriff) and, that he has iñ this committed an error, the court cannot entertain a doubt. Thé sheriff’s bond is an; annual bond, and the securities of each year ate responsible for tlié neglects, defaults, acts and receipts, of their principal, during thé timé only between giving the bond passed by them; arid the execution of the next year’s bond by the sheriff. From the date of the process referred to, the sheriff must have remained in office in the year 1816; which he could not have doné, without executing a further sheriff’s bond in the Fall of 1815. The securities in this last bond are liable for the money received under thé fieri facias; if any persons aré liable for it, and not the appellants, who were securities in the bond executed in December 1814. The law question thus disposed of by the' arbitrator, he intended to decide according to law, but as he was not informed, and decided erroneously, his determination is not agreeable to his own wishes, and his award ought to háve been set aside on the motion made to the court below for that purpose.
It is to be observed, that this is not a distinct question of law, decided by an arbitrator selected by the parties, for the purpose of finally settling a law point between them. When such a case occurs, it will perhaps be the court’s opinion that they are bound to abide by the award, *98be it right 61* wrong. Price vs. Hollis, 1 Maule & Selw. 107. The parties here, referred to the arbitrator all matters in variance between them, including questions of right and fact, Witlioút the slightest intimation from any quarter, that íhé ¿ccouhtábility of the appellants, for the receipts of the sheriff in the year 1816, was tobe considered and decided on by him: íñ á case of general submission like tins; the authorities are clear that an award found-fed on a mistake in law of the arbitrator is for this reason impehchable. Kent vs. Elstob, 3 East, 18. Young vs. Walter, 9 Ves. 364. We therefore, disapprove of the judgment of Baltimore county court, and determine that it be Reversed.
íudsmíint reversed: